Citation Nr: 1731936	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-12 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected lumbar spine and left knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.Yaffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to January 1986 and March 1986 to May 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied service connection for a right knee disability. 

In February 2014, the Veteran testified at a videoconference hearing in front of a Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.  In an April 2017 letter, the Veteran was notified that the Judge who presided over the February 2014 hearing is no longer employed by the Board and that she was entitled to another hearing; however, the Veteran did not reply to the letter and the Board assumes she wishes to proceed without an additional hearing. 

In October 2014, the Board remanded the case for additional development, to include with regards to the Veteran's service connection claims for bilateral knee disability and degenerative disc disease of the lumbar spine.  Subsequently, in a December 2015 rating decision, service connection was granted for the low back and left knee disabilities. 

In July 2016, the Board remanded this issue for further development to include obtaining outstanding medical records and an addendum medical opinion with regards to the Veteran's claim. 

The case has since returned to the Board for further appellate consideration. 





FINDING OF FACT

The preponderance of the competent and credible evidence of record does not show that the currently diagnosed right knee strain had its onset during service or etiologically related to the service-connected lumbar spine and left knee disabilities. 


CONCLUSION OF LAW

The criteria for service connection for a right knee disability, claimed as secondary to the service-connected lumbar spine and left knee disabilities have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection - Applicable Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2016); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service-connected.  38 C.F.R. § 3.310 (a) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).  In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Federal Circuit has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the Veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The United States Court of Appeals for Veterans Claims has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment, including by a veteran.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

The Veteran seeks service connection for a right knee disability.  

The Board initially notes that the Veteran is currently diagnosed with a right knee strain.  

After a review of the record, the Board finds that the competent and credible evidence in the record does not show that the right knee disability is a result of an injury incurred during service, and the Veteran does not assert such contention.  Indeed, her STRs show no right knee complaints, treatment, or diagnoses, and there is no evidence of a nexus between the right knee disability and service.

The Veteran's primary contention is that her lumbar spine and left knee disabilities caused her to walk with a limp, ultimately causing her a right knee disability.  She is currently service-connected for left knee and lumbar spine disabilities. 

To help resolve this claim, the Veteran was afforded a VA compensation examination in September 2015.  The examiner confirmed a current diagnosis of right knee strain, as relevant here, but was unable to relate the current right knee disability to either her service connected low back disability or her left knee disability.   The examiner considered the Veteran's report that when she fell from a ladder in 1989, injuring her back and left knee, she also experienced pain in her right knee.  The examiner also considered the Veteran's statements that she had an abnormal gait and that her right knee hurt just as much as her left knee.  However, in finding no evidence of a nexus, the examiner noted that the Veteran's 2008 and 2011 x-rays of the right knee showed that the knee joint space was well-maintained; the compartments were considered unremarkable; there was normal alignment present with no osseous abnormalities identified; there were no significant degenerative changes; soft tissues were negative; and no joint effusion.  The examiner concluded that the right knee was "normal" on x-rays.    
Although the examiner opined that the left knee disability is due to the in-service injury, he found no documentation to show a relationship between the Veteran's right knee complaints and her service connected left knee disability.  

Pursuant to the Board's October 2014 remand, the Veteran underwent an additional VA examination of the knees in January 2016.  The examiner confirmed the current diagnosis of right knee strain.  Further, the examiner indicated that x-rays revealed a suspected minimal loss of medial and lateral patellofemoral joint space, with no evidence of fracture, joint effusion, or abnormal periarticular mineralization.  

Upon the RO's award of service connection for the Veteran's lumbar spine and left knee disabilities, an addendum opinion was obtained in January 2016 with regard to the etiology of the right knee disability.  The examiner opined that the right knee disability is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner opined that "without speculation, it would be difficult...to specify if the right knee condition this Veteran is now claiming has come from a compensated gait from her service-connected left knee injury, her service-connected back injury, or her re-injury to her back while working for the US Airways in 2014."  The examiner concluded that it was not possible to opine without resorting to mere speculation that the current right knee strain was caused or aggravated (permanent worsening of the underlying disability beyond its natural progress) by her back disability.  

In its July 2016 remand, the Board found the 2016 opinion inadequate to the extent that examiner did not adequately explain her inability to offer an opinion without resort to speculation.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

Therefore, an additional addendum was obtained in August 2016.  The reviewing examiner also opined that it was less likely as not that the claimed right knee disability was incurred or aggravated by the service-connected low back and/or left knee disabilities.  The examiner noted the Veteran's mild scoliosis to the back and mild (age-appropriate) OA to the left knee, but stated that the medical literature does not support the Veteran's claim that the physical changes in her back and left knee have caused an altered gait known to affect the contra-lateral knee or right knee in this case. 

The RO returned the case to the examiner in October 2016 and requested that further rationale be provided with regards to both causation and aggravation; however, the same examiner did not provide the requested information.

As a result, the RO requested yet another addendum from a different examiner in October 2016.  The examiner recognized the Veteran's assertion that her claimed right knee disability developed as a result of her service-connected degenerative disc disease of the lumbar spine and left knee strain, but ultimately provided an unfavorable etiology opinion.  In doing so, the examiner stated that the Veteran is a credible witness and is competent to attest to factual matters of which she has first-hand knowledge, including observable symptomatology, and reports of injuries.  
However, the examiner found no nexus because "current orthopedic, occupational and/or studies conducted by the Department of Veterans Affairs lack substantial and/or sufficient objective, medically-based, orthopedic clinical evidence to support a nexus between left knee strain and right knee."  The examiner further observed that although the Veteran reported difficulty walking, sitting, and standing "that would impact her ability to perform some occupational tasks," her January 2016 examination "was "silent for objective observation of an antalgic gait cycle.  The examiner reiterated her statement regarding the absence of any medical or occupational literature, or VA studies showing a relationship, finding insufficient objective, medically-based, orthopedic clinical evidence to support an anatomical, pathophysiologic and/or biomechanical nexus between the Veteran's service-connected left knee strain and/or right knee strain.

The examiner further noted the Veteran's reports that walking, sitting, standing pushing, pulling, carrying, and bending increases her back pain and cause flare-ups, but again noted that the Veteran's examination was negative for an observation of an antalgic gait cycle, despite some muscle guarding.  The examiner again explained that "current orthopedic, occupational literature and/or studies conducted by the Department of Veterans Affairs lack substantial and/or sufficient objective, medically-based, orthopedic clinical evidence to support an anatomical, pathophysiologic and/or biomechanical nexus between service connected lumbosacral strain and right knee strain."  The examiner concluded that it is less likely than not that the Veteran's claimed right knee condition is related to, a nexus of, and/or aggravated by her service-connected lumbosacral strain.

Lastly, with regards to the findings that the right knee disability has increased in severity over the years, the examiner concluded that the "clinical information lacked sufficient medically-based, clinical and/or orthopedic evidence to support progression beyond a normal and/or natural progression related to right knee strain."

The Board finds that the most up-to-date medical opinion from October 2016 is not only adequate for VA purposes, but is the most comprehensive and probative of record.  Indeed, the examiner had the benefit of reviewing the Veteran's entire file and considered the Veteran's lay assertions, as well as her medical records.  Moreover, the examiner addressed both the question of causation and aggravation, while providing a complete rationale.  

While the Veteran is competent to report observable right knee symptoms such as pain, the Veteran is not competent to opine as to the etiology of her current diagnosis or make the necessary "nexus" (connection) determination to relate such disability to service and or a service-connected disability.  The Veteran's lay statements are inconsistent with, and outweighed by the probative VA opinion.  

Notably, the Veteran has not submitted a medical opinion relating her right knee disability to service or a service-connected disability.

In summary, the Board finds service connection for a right knee disability, claimed as secondary to service-connected degenerative disc disease of the lumbar spine and left knee strain, must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for a right knee disability, to include as secondary to service-connected degenerative disc disease of the lumbar spine and left knee strain, is denied. 



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


